Case 1:17-cv-07572-ALC Document 127 Filed 07/08/19 Page 1of1

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC#: _—_—
UNITED STATES DISTRICT COURT DATE FILED: ace e
SOUTHERN DISTRICT OF NEW YORK

 

KNIGHT FIRST AMENDMENT
INSTITUTE AT COLUMBIA
UNIVERSITY,

Plaintiff, 17-cv-7572 (ALC)

-against- ORDER

DEPARTMENT OF HOMELAND
SECURITY ET AL,

Defendants.

 

x
ANDREW L. CARTER, JR., United States District Judge:

Due to a change in the Court’s schedule, the status conference previously scheduled for
July 9, 2019, is ADJOURNED to July 16, 2019, at 3:00 p.m. The parties should appear in person
in Courtroom 1306 at the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, NY, on the date and time specified above.
SO ORDERED.

Dated: July 8, 2019 (Arhir. , (Qu .
New York, New York / .)

ANDREW L. CARTER, JR.
United States District Judge

 

 
